Per Curiam.
The plaintiff brought this action to recover damages for breach of contract for the building of a house, and on the trial it was claimed that the defendant delayed performance, and that there were defects in the work. The jury rendered a verdict for the plaintiff for the sum of $450, and from the judgment entered thereon this appeal is taken. We are only called upon to review certain exceptions, and, after a careful examination of the same, we think that there was no erroneous ruling which resulted injuriously to the rights of the defendant. It was proper to allow the plaintiff to show the cost of removal of defective material, and of replacing the same in accordance with the contract. Such cost did not necessarily constitute the measure of damage, but the testimony was properly admitted', to be weighed by the jury in arriving at a conclusion. Kidd v. McCormick, 83 N. Y. 391. The request to charge as to the rule of damages was properly refused as too general. It was the correct rule as to defective workmanship or poor ma*703terial, but in this case there was also a claim for material not furnished, and for delay in the performance of the work. Judgment and order denying new trial affirmed, with costs.